Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9, are drawn to, generating a shared key based on a private key of the AP, receiving encrypted information on a configuration of the AP, decrypting the encrypted information using the shared key to determine the configuration of the AP, the configuration an identifier of a wireiess multi-hop network and a network role of the AP in the wireless multi-hop network, etc., classified in H04W12/069.
Claims 10-15, are drawn to, “establishing a wireless trusted connection with a device based on an authentication protocol; receiving, over the wireless trusted connection, a configuration of an access point (AP) based on a configuration protocol, classified in H04W12/041.
Claims 16-20, are drawn to, “obtaining, from an access point (AP) in a wireless manner, a public key of the AP; generating a shared key between a device and the AP based on the public key of the AP, etc., classified in H04L63/0869.

Note: Limitations, connecting to the wireless multi-hop network and AP are common in the Groups I-III. However, one of ordinary skilled in the art would readily know that, limitations connecting to the wireless multi-hop network, and AP are well-known in the art. The multi-hop network and AP Are well-known in the art and used by billions of people around the world on day to day basis and connecting to the multi-hop network with AP is also happening on day to day basis for more than a decade.  

Inventions in the same statutory classification groups are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

The inventions (Groups I-III) are independent or distinct from each other. 

The inventions are independent or distinct, each from the other because of the following reasons: In the instant case, invention I has separate utility such as, usage of generating a shared key based on a private key of the AP, etc, lacking one or more of the particulars of inventions II and III.  Invention II has separate utility such as, usage of establishing a wireless trusted connection with a device based on an authentication protocol, etc, lacking one or more of the particulars of inventions of I and III.  Please see MPEPE 806.05(j).

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search H04W12/069 (not required for the inventions II and III). 
Group II search (claims under Group II) would require use of search H04W12/041 (not required for the inventions I and III). 
Group III search (claims under Group III) would require use of search H04L63/0869 (not required for the inventions I and II). 

The extensive search required for one group is not required for the other groups as shown above (i.e., the different classification shown above).   

A telephone calls were made on 7/18/22, and 7/20/22, at 408-414-1236, to request an oral election for the above restriction requirement. Since, no communication was made, this written restriction requirement is provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496